Tue Cotjut,
Speed, J.,
Held, that bills of review seek to review or re-examine causes upon their merits.
The present bill does not raise the question as to the merits of the former cause, but aims upon extrinsic facts to vacate the decree.
Although bills in the nature of bills of review, impeaching decrees for fraud, are sometimes inaptly called original bills in the nature of bills of review, (Story’s Eq. Pleading Sec. 426) I am satisfied that the bills referred to in rule 101 are such only as may technically be styled Bills of Review, or bills in the nature of Bills of Review.
The motion is denied, with ten dollars costs.